DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1–12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, prior art of record discloses:
JP 2000258797 A (cited in Applicant’s October 9, 2020 IDS, a machine translation of the specification is provided with this Office action, e.g., Figs. 3–5 and 7 and their corresponding descriptions) discloses a light-shielding layer 11a that includes: a first portion 202, and a second portion 203, the second portion having a thickness thicker than a thickness of the first portion, the second portion overlapping with a channel region of the switching element in the plan view (paragraphs [0036]–[0037] of the translation).
US 2016/0342046 to Wu discloses (e.g., Fig. 3 and its corresponding description) an electro-optical device comprising: a first substrate 1 having a light-transmissive property; a second substrate 2 disposed to face the first substrate, the second substrate having a light-transmissive property; and an electro-optical element 3 provided between the first substrate and the second substrate, a pixel circuit 13 disposed between the electro-optical element and the first substrate, the pixel circuit including a pixel electrode (not shown, but common to liquid crystal panels, and would work in conjunction with the disclosed common electrode layer 22 on the second substrate 2); a switching 
However, the prior art of record, while disclosing claimed elements individually, does not appear to provide a sufficient motivation or reasoning to modify or combine the features of the individual prior art references, with reasonable likelihood of success, in such a way as to achieve the entire combination of features recited in Claim 1, taken all together and as a whole, including but not limited to “a light-shielding layer disposed in a recessed portion [of the first substrate] . . . and a second portion, the second portion having a thickness thicker than a thickness of the first portion, the second portion overlapping with a channel region of the switching element in the plan view.”  Claims 2–12 depend from Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN CROCKETT/Primary Examiner, Art Unit 2871